Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153522 & (56)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re SCHWEIN Estate                                                                                     Joan L. Larsen,
  _________________________________________                                                                          Justices


  SANDY MEAD, Personal Representative for the
  Estate of DAVID SCHWEIN
              Petitioner-Appellant,
  v                                                              SC: 153522
                                                                 COA: 324305
                                                                 Ingham Probate Ct: 13-002609-DE
  KEVIN BARTON, TERRI ANDERSON and
  MEREDITH BARTON,
           Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 12, 2016
  judgment of the Court of Appeals and the motion to confirm and/or order stay of the
  Ingham Probate Court proceedings are considered. The motion to stay is GRANTED
  pursuant to MCL 600.867(1).

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2016
         t0726
                                                                              Clerk